Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 recites “etching a first opening in the fin; epitaxially growing a first source/drain region in the first opening;”.  There does not seem to be sufficient description in the Specification as originally filed for these recited steps.  Claims 4’6 are rejected as being dependent upon claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”) in view of Sieg et al (US 2021/0020446 A1)(“Sieg”).
Suk discloses a method including depositing a first semiconductor layer   on substrate 100 (Fig.  14 and para. 0119 and para 0120), as Suk discloses stacking layers 151, 152 alternatingly (Fig. 14 and para. 0120 and 0123)	
Depositing a second semiconductor layer over the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the second semiconductor (para. 0120 and 0123 and Fig. 14)

Removing the first semiconductor material to form a first nanostructure from the first layer of the second semiconductor material and a second nanostructure from the second layer of the second semiconductor material,  as Suk discloses the first semiconductor has a higher etching rate for the etchant than the second semiconductor (para. 0170) the first nanostructure having a first height and the second nanostructure having and second height, as Suk discloses forming two nanostructure stacks of different heights (para. 0089-0092 and Fig. 5)  
Depositing a gate dielectric to surround the first and second nanostructures(para. 0169-0173 and Fig. 23 and Fig 24)   and 
Depositing a gate electrode around the gate dielectric layer (para. 0177 and Fig. 25).
Suk is silent with respect to the recited relative heights of the nanolayers.
Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Sieg with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Sieg (Sieg, para. 0032).


Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Sieg with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Sieg (Sieg, para. 0032).
Re claim 7:  Suk discloses the limitations of claim 1 as stated above.  Suk is silent with respect to the recited relative heights of the nanolayers.
Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Sieg with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Sieg (Sieg, para. 0032).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”) in view of Sieg et al (US 2021/0020446 A1)(“Sieg”) as applied to claim 1 above, and further in view of Miao et al (US 10,424,639 B1)(“Miao”).
Suk discloses a method including depositing a first semiconductor layer   on substrate 100 (Fig.  14 and para. 0119 and para 0120), as Suk discloses stacking layers 151, 152 alternatingly (Fig. 14 and para. 0120 and 0123)	
Depositing a second semiconductor layer over the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the second semiconductor (para. 0120 and 0123 and Fig. 14)
Patterning the first layer of the first semiconductor, the first layer of the second semiconductor, as Sik discloses in Fig. 14 (para. 0124) , the second layer of the first semiconductor, and the second layer of the second semiconductor into a fin (Fig. 14)
Removing the first semiconductor material to form a first nanostructure from the first layer of the second semiconductor material and a second nanostructure from the second layer of the second semiconductor material,  as Suk discloses the first semiconductor has a higher etching rate for the etchant than the second semiconductor (para. 0170) the first nanostructure having a first height and the second nanostructure having and second height, as Suk discloses forming two nanostructure stacks of different heights (para. 0089-0092 and Fig. 5)  
Depositing a gate dielectric to surround the first and second nanostructures(para. 0169-0173 and Fig. 23 and Fig 24)   and 
Depositing a gate electrode around the gate dielectric layer (para. 0177 and Fig. 25).

Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
Miao, in the same field of endeavor of fabricating semiconductor devices including nanosheet stack (Abstract), discloses etching an opening through a multilayer stack to expose the semiconductor substrate (col. 6, lines 32-51 and Fig. 6 and Fig. 7 and Fig. 10)
Epitaxially growing a source/drain region in the opening, including a first and second interface with the multilayer stack, the first layer having a greater thickness than the second , implanting dopants in the source/drain region (col. 6, lines 32-51 and col. 10, lines 31-67 and col. 11, lines 1-2)
Removing a semiconductor material of the stack from between the first layer and the substrate to form a first nanostructure having a first height, removing the semiconductor material of the stack  from between the second layer and the first layer to form a second nanostructure  having a second height, the second height less than the first,
Depositing a gate dielectric to surround the first nanostructure and the second nanostructure, and depositing a gate electrode around the gate dielectric layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Sieg with the device disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miao with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Miao (Miao, col. 1, lines 27-35).
Re claim 9:    Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
Re claim 14:  Miao discloses in Fig. 2 and  Fig. 7, spacers 302 are grown prior to epitaxial layer (col. 5, ines 28-40). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”)  view of Miao et al (US 10,424,639 B1)(“Miao”),  as applied to claim 8 above, and further in view of Lee (US 2010/0038698 A1).
Suk in view of Miao discloses the limitations of claim 8 as stated above.  Suk in view of Mia is silent with respect to the recited depth of the source/drain regions into the substrate.
Lee, in the same field of endeavor or memory devices (Abstract), discloses a depth of source/drain regions into the substrate of  2 nm to 100 nm, which overlaps the recited depth, and therefore  the recited depth is obvious (MPEP 2144.05).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miao with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Miao (Miao, col. 1, lines 27-35).


Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”) in view of Sieg et al (US 2021/0020446 A1)(“Sieg”).
Suk discloses a method including depositing a first semiconductor layer   on substrate 100 (Fig.  14 and para. 0119 and para 0120), as Suk discloses stacking layers 151, 152 alternatingly (Fig. 14 and para. 0120 and 0123)	
Depositing a second semiconductor layer over the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the first semiconductor (para. 0120 and 0123)
Depositing a second layer of the second semiconductor (para. 0120 and 0123 and Fig. 14)
Patterning the first layer of the first semiconductor, the first layer of the second semiconductor, as Sik discloses in Fig. 14 (para. 0124) , the second layer of the first semiconductor, and the second layer of the second semiconductor into a fin (Fig. 14)
Removing the first semiconductor material to form a first nanostructure from the first layer of the second semiconductor material and a second nanostructure from the second layer of the second semiconductor material,  as Suk discloses the first semiconductor has a higher etching rate for the 
Depositing a gate dielectric to surround the first and second nanostructures(para. 0169-0173 and Fig. 23 and Fig 24)   and 
Depositing a gate electrode around the gate dielectric layer (para. 0177 and Fig. 25).
Suk is silent with respect to the recited relative heights of the nanolayers.
Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Sieg with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Sieg (Sieg, para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miao with the device disclosed by Suk in order to obtain the benefit of greater control over short channel effect as disclosed by Miao (Miao, col. 1, lines 27-35).



16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”) as applied to claim 15 above and further in view of Sieg et al (US 2021/0020446 A1)(“Sieg”).
Suk discloses the limitations of claim 15 as stated above.  Suk is silent with respect to the recited relative heights of the nanolayers.
Sieg, in the same field of endeavor of patterning semiconductor nanosheet stacks (Abstract), discloses alternating sheets of sacrificaial material and channel material (para. 0044 and Fig. 1), in which the range of thickness for the layers is 4 nm to 15 nm (para. 0044), which is a range in which one of ordinary skill in the art would be able to choose the first or second thickness to be greater, according to the relative rate of etching of the materials in order to obtain the desired result of etching the sacrificial material while leaving the desired material.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk” as applied to claim 15 above, and further in view of Lee (US 2010/0038698 A1).
Suk discloses the limitations of claim 15 as stated above.  Suk is silent with respect to the recited depth of the source/drain regions into the substrate.
Lee, in the same field of endeavor or memory devices (Abstract), discloses a depth of source/drain regions into the substrate of  2 nm to 100 nm, which overlaps the recited depth, and therefore  the recited depth is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the depth of the source/drain disclosed by Lee with the device disclosed by Suk in order to obtain the benefit of suppressing short channel effect as disclosed by Lee (Lee, para. 0017).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US 2017/0018462 A1)(“Suk”) as applied to claim 15 above, and further in view of Li et al (US 2020/0273857 A1)(“Li”).
Suk discloses the limitations of claim 15 as stated above.  Suk is silent with respect to intermediate nanostructures having a third thickness between the first and second.
Li, in the same field of endeavor of forming FinFET devices (para. 0029), discloses in Fig. 1 formed alternating layers of semiconductor (para. 0040), and Li also discloses that each layer 104, and 106, can be formed from alternating layers of semiconductor material (para. 0046), which results in facility of removal of the layers which are removed as in Fig. 5 (para. 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined  the arrangement disclosed by Li with the device disclosed by Suk in order to obtain the advantages disclosed by Li as stated above.

Allowable Subject Matter
Claims 11-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895